Exhibit 10.2















SUBADVISORY AGREEMENT




BETWEEN




CAREY LODGING ADVISORS, LLC,




and




CWA2, LLC
 

 
Dated as of February 9, 2015
























750444-4-33-v0.5
750444-4-33-v0.5
750444-4-33-v0.5




--------------------------------------------------------------------------------




TABLE OF CONTENTS

Page
Section 1.Definitions    1
Section 2.Appointment and Duties of Subadvisor    7
Section 3.Performance Standard    9
Section 4.Investment Opportunities.    9
Section 5.Compensation.    9
Section 6.Expenses of Subadvisor    10
Section 7.Investment Committee; Asset Operating Committee.    11
Section 8.Confidentiality; Proprietary Information; Records.    11
Section 9.Insurance.    13
Section 10.Indemnification    13
Section 11.Independent Subadvisor; No Joint Venture    14
Section 12.Term; Termination    14
Section 13.Termination for Cause    14
Section 14.Subadvisor Termination Option.    15
Section 15.Advisor Termination Option    16
Section 16.Action upon Termination    17
Section 17.Bank Accounts; Release of Property upon Written Request    17
Section 18.Assignment; Subcontractors    18
Section 19.Representations and Warranties.    18
Section 20.Additional Agreements of Advisor    20
Section 21.Submission to Jurisdiction; Arbitration.    21
Section 22.Notices    22
Section 23.Severability    23
Section 24.Entire Agreement    23
Section 25.Amendments and Waivers    23
Section 26.Assignments    24
Section 27.Cumulative Rights    24
Section 28.Governing Law    24
Section 29.Counterparts    24
Section 30.Construction    24

750444-4-33-v0.5
750444-4-33-v0.5
750444-4-33-v0.5




--------------------------------------------------------------------------------




Section 31.Survival    24
Section 32.Third Party Beneficiaries    25


Exhibits
Exhibit A – Advisory Agreement
Exhibit B – S-11
Exhibit C – MGM Indemnification Agreement
Exhibit D – Subadvisor Indemnification Agreement





750444-4-33-v0.5
750444-4-33-v0.5
750444-4-33-v0.5




--------------------------------------------------------------------------------




SUBADVISORY AGREEMENT
This SUBADVISORY AGREEMENT dated as of February 9, 2015 (the "Effective Date"),
between CAREY LODGING ADVISORS, LLC, a Delaware limited liability company (the
"Advisor"), and CWA2, LLC, an Illinois limited liability company (the
"Subadvisor," and together with Advisor, the "Parties" and each a "Party").
W I T N E S S E T H
WHEREAS, pursuant to that certain Advisory Agreement dated as of the date hereof
(as amended from time to time, the "Advisory Agreement"), among Advisor, Carey
Watermark Investors 2 Incorporated, a Maryland corporation, ("CWI 2") and CWI 2
OP, LP, a Delaware limited partnership, of which CWI 2 is a general partner (the
"Operating Partnership," and together with CWI 2, the "REIT"), Advisor has
agreed to perform certain services for the REIT, including the identification,
evaluation, negotiation, financing, purchase, asset management and disposition
of the REIT's lodging and lodging related investments.
WHEREAS, Advisor desires to retain Subadvisor to provide the Services (as
hereinafter defined) in order for Subadvisor to assist Advisor in the
performance of its duties under the Advisory Agreement, by providing to Advisor
certain services and support; and
WHEREAS, subject to and in accordance with the terms of this Agreement, Advisor
is willing to appoint Subadvisor to render the Services and Subadvisor is
willing to accept such appointment;
NOW, THEREFORE, in consideration of the mutual undertakings contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:


--------------------------------------------------------------------------------




Section 1.Definitions. The following terms have the meanings assigned them:
(a)    "Acquisition Expenses" shall mean to the extent not paid or to be paid by
the seller, lessee, borrower or any other party involved in the transaction,
those expenses incurred by Subadvisor, including, but not limited to, travel and
communications expenses, the cost of appraisals, title insurance, nonrefundable
option payments on Investments not acquired, legal fees and expenses, accounting
fees and expenses and miscellaneous expenses, related to selection, acquisition
and origination of Investments, whether or not a particular Investment
ultimately is made. Acquisition Expenses shall not include Acquisition Fees as
defined under the Advisory Agreement.
(b)    "Advisor" shall have the meaning set forth in the introductory paragraph
of this Agreement.
(c)    "Advisory Agreement" shall have the meaning set forth in the recitals of
this Agreement.
(d)    "Advisor Indemnitees" shall mean Advisor, the REIT, their respective
Affiliates, and the directors, officers, employees, agents, members and
shareholders of Advisor, the REIT and their respective Affiliates.
(e)    "Affiliate" means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries or Persons,
Controls or is Controlled by or is under common Control with the Person
specified. For purposes of Section 4 hereof, any fund advised by any Affiliate
of Carey Asset Management Corp. shall be deemed not to be an Affiliate of
Advisor so long as no Affiliate of Carey Asset Management Corp. owns a majority
of the outstanding voting equity interests in such fund.
(f)    "Agreement" means this Subadvisory Agreement, as it may be amended from
time to time.
(g)    "Asset Operating Committee" has the meaning as set forth in Section 7(b)
hereof.
(h)    "Bankruptcy Law" means any Law relating to bankruptcy (whether voluntary
or involuntary), insolvency, reorganization, restructuring, composition,
moratorium, or relief of debtors or other similar Law or any Law relating to an
analogous event in any other jurisdiction.
(i)    "Bankruptcy Proceeding" means a Proceeding under any Bankruptcy Law
wherein a Person may be adjudicated bankrupt, insolvent or become subject to an
order of reorganization, arrangement, adjustment, winding up, dissolution,
composition or any analogous event in any other jurisdiction or other similar
order.



--------------------------------------------------------------------------------




(j)    "Business Day" means any day that is not a Saturday, Sunday or other day
on which commercial banks in New York City are authorized or required by law to
remain closed.
(k)    "Change of Control of Advisor" means any Transfer where as a result
(i) any person or group of related persons for purposes of Section 13(d) of the
Securities Exchange Act of 1934 (a "Group"), other than Permitted Holders, shall
become the owner, beneficially or of record, of shares representing more than
50% of the aggregate ordinary voting power represented by the issued and
outstanding shares of Advisor or W.P. Carey & Co. LLC; or (ii) all or
substantially all of the assets of W.P. Carey Inc. or Advisor are sold to a
person or Group other than Permitted Holders. "Permitted Holders" means W. P.
Carey Inc., Affiliates of W. P. Carey Inc. and the heirs, descendants, trusts
and foundations established by Wm. Polk Carey for the benefit of his heirs and
descendants and charitable organizations named as beneficiaries of his estate.
(l)    "Change of Control of Subadvisor" any Transfer where as a result (i) MGM
directly or indirectly will fail to own or Control at least fifty-one percent
(51%) of the voting interests in Subadvisor, (ii) MGM and/or his spouse and
children will fail to collectively own, directly or indirectly, at least
fifty-one percent (51%) of the ownership and beneficial interests in Subadvisor,
or (iii) all or substantially all of the assets of Subadvisor are sold to a
third party or Group other than an entity in which MGM, directly or indirectly,
owns or Controls at least 51% of the voting interests of such entity.
(m)    "Code" means the Internal Revenue Code of 1986, as amended.
(n)    "Confidential Information" has the meaning as set forth in Section 8(a)
hereof.
(o)    "Control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.
(p)    "CWI 2" shall have the meaning set forth in the recitals to this
Agreement.
(q)    "CWI 1" means Carey Watermark Investors Incorporated, a Maryland
corporation.
(r)    "Distributions of Available Cash" means distributions of "Available
Cash", as such term is defined in the OP Agreement, made by the Operating
Partnership to the Special General Partner pursuant to the OP Agreement.
(s)    "Effective Date" shall have the meaning set forth in the introductory
paragraph of this Agreement.



--------------------------------------------------------------------------------




(t)    "Exchange Act" means the Securities Exchange Act of 1934, as amended.
(u)    "First Offer Period" means (1) the period commencing on the Effective
Date and ending on the earliest of:
(i)    the dissolution of CWI 2,
(ii)    the termination of this Agreement;
(iii)    the third anniversary of the Effective Date, if CWI 2 has not then
accepted aggregate net offering proceeds from investors of at least Five Hundred
Million Dollars ($500,000,000);
(iv)    the date on which CWI 2 has Fully Invested the net proceeds of its
initial public offering, unless on or before such date there has been an initial
filing by CWI 2 with the Securities and Exchange Commission of a Registration
Statement on Form S-11, or any other form which CWI 2 is eligible to use to
register securities, with respect to a Follow-On Offering;
(v)    the third anniversary of the date of effectiveness of the Registration
Statement for the Follow-On Offering as described in (iv) above, if CWI 2 has
not then accepted net offering proceeds from investors of at least 75% of the
maximum aggregate offering proceeds named in such registration statement at the
time of its effectiveness; or
(vi)    the date on which CWI 2 has Fully Invested the net proceeds of the
Follow-On Offering.
(v)    "Follow-On Offering" means a public offering of common stock of CWI 2
with maximum aggregate offering proceeds named in the registration statement
related thereto of not less than $500,000,000 and for which CWI 2 begins
receiving proceeds within six months after the termination of CWI' 2's initial
public offering.
(w)    "Fully Invested" means that at least ninety percent (90%) of the net
offering proceeds of CWI 2's initial public offering or a Follow On Offering, as
applicable, are invested or committed for investment.
(x)    "GAAP" means generally accepted accounting principles, as applied in the
United States.
(y)    "Governing Instruments" means, with regard to any Person, the governing
or organizational documents of such Person, in each case as the same may be
amended from time to time.
(z)    "Governmental Authority" means any governmental, judicial, legislative,
executive, administrative or regulatory authority (including any court) of any
national,



--------------------------------------------------------------------------------




state, provincial or local government or any subdivision, agency, commission,
office or instrumentality thereof.
(aa)    "Investments" means the assets held by the REIT and its Subsidiaries,
including without limitation, Lodging Facilities and Loans.
(bb)    "Investment Committee" means the Investment Committee of CWI 2.
(cc)    "Investment Opportunity" means the opportunity to lease, sublease,
purchase or to offer to purchase any asset or investment originated by,
presented to or otherwise identified by Subadvisor, Advisor, or any of their
respective Affiliates, as applicable, relating to (i) Lodging Facilities or
(ii) Lodging Loans. "Investment Opportunity" shall not include any opportunity
to purchase or to offer to purchase or make any loan in respect of, any asset or
investment located outside of the Americas.
(dd)    "Law" means any law, treaty, statute, ordinance, code, rule, regulation
or writ, judgment, decree, injunction, award or similar order of any
Governmental Authority.
(ee)    "Loans" means notes and other evidences of indebtedness or obligations,
including but not limited to first or subordinate mortgage loans, construction
loans, development loans, loan participations, B notes, mandatorily redeemable
preferred stock, preferred stock subject to sinking fund obligations, loans
secured by capital stock or any other assets or form of equity interest and any
other type of loan or financial arrangement, such as providing or arranging for
letters of credit, providing guarantees of obligations to third parties, or
providing commitments for loans.
(ff)    "Lodging Facility" means (1) a hotel, motel or other mixed-use
establishment of which more than one-half (1/2) of its dwelling units are used
on a transient basis or (2) equity interests in an entity that derives at least
30% of its EBITDA from owning, operating or managing facilities of the type
described in clause (1) of this definition.
(gg)    "Lodging Loans" means (1) Loans fully or partially secured by Lodging
Facilities or equity interests in entities that own, directly or indirectly,
Lodging Facilities; (2) unsecured Loans to entities that derive at least 30% of
their EBITDA from interests in Lodging Facilities, or (3) participations in any
of the Loans described in clauses (1) or (2) of this definition.
(hh)    "Losses" means, collectively, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, proceedings, costs,
expenses and disbursements of any kind or nature whatsoever (including, without
limitation, reasonable attorneys' fees, costs of investigation, fines, judgments
and amounts paid in settlement actually incurred by such Party in connection
with such action, suit or proceeding).
(ii)    "MGM" shall mean Michael G. Medzigian.



--------------------------------------------------------------------------------




(jj)    "OP Agreement" means the agreement of limited partnership of the
Operating Partnership as in effect from time to time.
(kk)    "Operating Partnership" shall have the meaning set forth in the
introductory paragraph of this Agreement.
(ll)    "Party" shall have the meaning set forth in the introductory paragraph
of this Agreement.
(mm)    "Performance Standard" shall have the meaning set forth in Section 3.
(nn)    "Person" means any individual, entity, corporation, partnership, joint
venture, limited liability company, estate, trust, unincorporated association,
any federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
(oo)    "Pre-Existing Holdings" means (i) the interests in the Lodging
Facilities and Loans described in the Registration Statement as being owned by
the Advisor and the Subadvisor outside of CWI 1 and CWI 2; and (ii) interests in
Lodging Facilities and Loans owned by CWI 1.
(pp)    "Presumed Capital Gains Rate" means the effective combined U.S. federal,
state and local long term capital gains tax rate applicable to a natural person
residing in Michael Medzigian's place of primary residence at the time of
determination, taxable at the lowest marginal rate for long term capital gains,
after giving effect to the U.S. federal income tax deduction for applicable
state and local taxes.
(qq)    "Presumed Ordinary Income Rate" means the effective combined U.S.
federal, state and local ordinary income tax rate applicable to a natural person
residing in Michael Medzigian's place of primary residence at the time of
determination, taxable at the highest marginal income tax rates, after giving
effect to the U.S. federal income tax deduction for applicable state and local
taxes.
(rr)    "Proceeding" means any action, suit, charge, hearing, claim,
arbitration, alternative dispute resolution or other proceeding or any
non-routine investigation or audit by any Governmental Authority, arbitrator or
arbitration panel.
(ss)    "REIT" shall have the meaning set forth in the recitals to this
Agreement.
(tt)    "Reimbursable Expenses" shall have the meaning set forth in Section 6.
(uu)    "Services" has the meaning set forth in Section 2(a) hereof.
(vv)    "Special General Partner" means Carey Watermark Holdings 2 LLC, the
holder of the special general partner interest in the Operating Partnership.



--------------------------------------------------------------------------------




(ww)    "Special GP Agreement" means the limited liability company agreement of
the Special General Partner, as the same may be amended from time to time.
(xx)    "Subadvisor" shall have the meaning set forth in the introductory
paragraph of this Agreement.
(yy)    "Subadvisor Indemnitees" means Subadvisor, its Affiliates, and the
directors, officers, employees, agents and equity holders of Subadvisor and its
Affiliates.
(zz)    "Subadvisory Base Fee" means a fee in an amount equal to 25% of: (i) the
amount of fees paid to Advisor by the REIT pursuant to the Advisory Agreement,
including but not limited to: Acquisition Fees, Asset Management Fees, Loan
Refinancing Fees, Property Management Fees and Disposition Fees, each as defined
in the Advisory Agreement; and (ii) Distributions of Available Cash.
(aaa)    "Subsidiary" shall have the meaning ascribed to such term in the
General Rules and Regulations promulgated under the Exchange Act.
(bbb)    "Term" has the meaning set forth in Section 12 hereof.
(ccc)    "Termination Payment" has the meaning as set forth in Section 14(a)
hereof.
(ddd)    "Transfer" means with respect to a Person, means any transfer, sale,
pledge, hypothecation, encumbrance, assignment or other disposition, directly or
indirectly, of any portion of the of the shares, interests, units or other
equity in such Person (whether voluntarily, involuntarily, by operation of law
or otherwise).
(eee)    "Treasury Regulations" means the regulations promulgated under the Code
from time to time, as amended.
Section 2.    Appointment and Duties of Subadvisor. As of the Effective Date,
Advisor hereby sub-contracts and delegates to Subadvisor the performance of the
following functions, duties and services (together with the services to be
provided by Subadvisor as set forth in Section 2(b), the "Services") in
accordance with the Performance Standard, subject to the general supervision and
direction of Advisor:
(i)    provide CWI 2 with the services of MGM as the Chief Executive Officer of
CWI 2, subject to approval of the board of directors of CWI 2, who shall devote
such time to his duties as is necessary and appropriate, commensurate with level
of activity of the REIT from time to time;
(ii)    assist Advisor with the preparation of an annual budget for the
operations of the REIT and other materials to be used in connection with the
annual review of the performance and compensation of Advisor by the independent
directors of the REIT;



--------------------------------------------------------------------------------




(iii)    assist Advisor with (i) locating, analyzing and selecting potential
investments for the REIT and deliver to the Investment Committee, as applicable,
such information as it may reasonably request or as otherwise may be reasonably
necessary to enable it to evaluate such potential investments; (ii) structuring
and negotiating the terms and conditions of transactions pursuant to which
investments will be made, purchased or acquired by the REIT; (iii) making
investments on behalf of the REIT; (iv) arranging for financing and refinancing
of, disposing of, reinvesting the proceeds from the sale of, or otherwise
dealing with the investments; (v) entering into service contracts for the REIT.
(iv)    serve as Advisor's advisor with respect to the Investments including
providing research and economic and statistical data in connection with the
Investments and investment policies and preparing and providing periodic
reports, no less than quarterly, on such matters as reasonably directed by
Advisor;
(v)    provide asset management services for the REIT including, without
limitation, (i) overseeing and providing strategic guidance to independent
property operators that handle day-to-day operations of the Investments,
(ii) overseeing the preparation of asset level financial reports by such
independent property operators, (iii) overseeing the preparation of budgets for
each Investment by such independent property operators;
(vi)    investigate, select and, on behalf of the REIT, engage, oversee and
conduct business with such Persons as Subadvisor deems necessary to the proper
performance of Subadvisor's obligations hereunder, including but not limited to
consultants, correspondents, lenders, technical advisors, attorneys, brokers,
underwriters, corporate fiduciaries, escrow agents, depositaries, custodians,
agents for collection, insurers, insurance agents, banks, builders, developers,
property owners, mortgagors, franchisors, independent property operators and any
and all agents for any of the foregoing;
(vii)    assist Advisor and the board of CWI 2 in the formulation and
implementation of CWI 2's investment and asset management policies, and furnish
the board of CWI 2 with such information, advice and recommendations with
respect to corporate strategy, investigation of Investment Opportunities,
portfolio management, asset management, financing and disposition (but excluding
accounting, investor relations, and fund-raising matters) as reasonably
requested or as otherwise may be reasonably necessary to enable them to
discharge their fiduciary duties with respect to matters coming before the board
of CWI 2;
(viii)    provide the board of CWI 2 with periodic reports regarding potential
investments and with periodic reports, no less than quarterly, of new
investments made by the REIT during the prior fiscal quarter, which reports
shall include information regarding the type of each investment made;
(ix)    assist Advisor with negotiating on behalf of the REIT with banks or
lenders for loans to be made to the REIT, and negotiate on behalf of the REIT
with


--------------------------------------------------------------------------------




investment banking firms and broker-dealers or obtain loans for the REIT, but in
no event in such a way so that Subadvisor shall be acting as broker-dealer or
underwriter;
(x)    obtain for, or provide to, the REIT such services as may be required in
acquiring, managing and disposing of investments, including, but not limited to:
(i) the negotiation, making and servicing of investments; and (ii) at the
direction of Advisor, the handling, prosecuting and settling of any claims of or
against the REIT, including, but not limited to, foreclosing and otherwise
enforcing mortgages and other liens securing loans;
(xi)    from time to time, or at any time reasonably requested by Advisor,
prepare reports to Advisor of its performance of Services;
(xii)    arrange to obtain or maintain copies of all appraisals obtained in
connection with the Investments;
(xiii)    if a transaction, proposed transaction or other matter requires
approval by the board of CWI 2, by the independent directors of CWI 2, or the
Investment Committee, deliver, as the case may be, all documentation reasonably
requested by any of them to properly evaluate such transaction, proposed
transaction or other matter;
(xiv)    act in good faith with respect to the appointment, removal and/or
replacement of members of the Advisory Committee and Asset Operating Committee;
and
(xv)    any other services or functions as may be mutually agreed by Subadvisor
and Advisor, from time to time.
Section 3.    Performance Standard. The Services and all of the other duties and
obligations of Subadvisor under this Agreement shall be carried out by
Subadvisor in good faith and in a commercially reasonable manner, using a degree
of skill and attention customarily applicable to investment managers of assets
of the nature and character of the Investments (the "Performance Standard").
Section 4.    Investment Opportunities.
(a)    During the First Offer Period, the Advisor agrees to offer to the
Investment Committee the opportunity for CWI 2 to invest in all Investment
Opportunities sourced by the Advisor.
(b)    During the First Offer Period, the Subadvisor agrees to offer to the
Investment Committee the opportunity to invest in all Investment Opportunities
sourced by the Subadvisor.
(c)    Any Investment Opportunity rejected by CWI 2 may be taken by the Advisor
or the Subadvisor or their Affiliates or any vehicle managed by either of them
or their Affiliates.


--------------------------------------------------------------------------------




Section 5.    Compensation.
(a)    In exchange for the Services, Advisor shall pay Subadvisor the
Subadvisory Base Fee, in U.S. Dollars, promptly after Advisor receives the
consideration (whether received in cash or in shares of stock of CWI 2)
underlying the Subadvisory Base Fee from the REIT and/or the Operating
Partnership (i.e., monthly in the case of the Asset Management Fees, and as
earned in the case of the Acquisition Fees, Loan Refinancing Fees, Property
Management Fees, if any, and Disposition Fees); provided, however, that with
respect to the Distributions of Available Cash, the Advisor shall estimate the
expected Distributions of Available Cash for each fiscal quarter (the "Estimated
Distribution Amount") and pay to the Subadvisor an amount equal to one-third of
50% of the Estimated Distribution Amount each month during such fiscal quarter.
The balance of the Distributions of Available Cash owed to the Subadvisor for a
fiscal quarter shall be paid by the Advisor to the Subadvisor promptly after
receipt of the underlying Distributions of Available Cash from the REIT (whether
in cash or in shares of stock of CWI 2), and if the Estimated Distribution
Amount previously received by the Subadvisor exceeds 25% of the actual amount of
the Distributions of Available Cash actually received by the Advisor for the
applicable fiscal quarter, the Subadvisor shall promptly return the excess to
the Advisor. Advisor shall be deemed to have received the consideration
underlying the Subadvisory Base Fee from the REIT and/or the Operating
Partnership on such date that Advisor or its Affiliates receive U.S. Dollars,
securities, notes, or any other form of consideration from the REIT and/or the
Operating Partnership in payment thereof.
(b)    Advisor shall provide Advisor's calculation of the amount of the
Subadvisory Base Fee when Advisor remits the Subadvisory Base Fee for payment,
and shall, upon Subadvisor's reasonable request, provide Subadvisor with access
to its books and records to enable Subadvisor to verify such calculation. The
Subadvisory Base Fee shall be paid in immediately available funds.
(c)    As additional compensation to the Subadvisor, the Subadvisor shall be
entitled to receive from the Advisor an additional payment, in U.S. Dollars, in
respect of any taxable year of the Special General Partner in which the Special
General Partner receives at least $1.0 million of Distributions of Available
Cash that is subject to tax at Federal capital gains rates (the "Net Capital
Gains"). The amount of the Additional Payment will be equal to the difference
between: (i) 25% of the Net Capital Gains multiplied by the Presumed Capital
Gains Tax Rate; minus (ii) 25% of the Net Capital Gains multiplied by the
Presumed Ordinary Tax Rate. Good faith estimates of the Net Capital Gains, if
any, for a taxable year shall be made by the Advisor on a quarterly basis and
provided to the Subadvisor, and an estimated payment of one-quarter of the
annual amount of any Additional Payment expected to be made on the basis of such
quarterly estimates will be made by the Advisor to the Subadvisor no later than
5 Business Days before the date by which the Subadvisor is required to pay
estimated Federal and State taxes in respect of such quarter. On or before March
15 following the end of a taxable year, the Advisor shall calculate the amount
of the Additional Payment, if any, due in respect of such taxable year and
provide a copy of the calculations and a copy of the Special General Partner's
annual tax report on Form K-1 to the Subadvisor. If that Additional Payment
amount exceeds the estimated quarterly payments previously made to the
Subadvisor in respect of such taxable year, the Subadvisor shall reimburse the
Advisor for the excess, and if that Additional Payment is less than the
estimated quarterly


--------------------------------------------------------------------------------




payments previously made to the Subadvisor in respect of such taxable year, the
Advisor shall promptly, and in any event within 5 Business Days after receipt of
the calculations, pay the Subadvisor the amount of the shortfall.
(d)    If the Advisor and/or the Subadvisor engages in an internalization
transaction with CWI 2 during the Term or within 24 months thereafter pursuant
to which CWI 2 becomes self-managed by acquiring or otherwise assuming
(including through a merger with the Advisor and/or the Subadvisor) the
management functions provided by the Advisor and/or the Subadvisor, the
aggregate amount of any consideration payable by CWI 2 to the Advisor, the
Subadvisor and their respective direct and indirect owners in such
internalization transaction shall be allocated 75% to the Advisor and 25% to the
Subadvisor, and any amounts received by either of them in excess of such
percentages shall be promptly paid to the other so that the consideration is
allocated in accordance with the foregoing percentages; provided, however, that
payments to individuals that are directly and solely attributable to
compensation for employment services to be rendered by such individuals to CWI 2
following the internalization transaction shall not be considered to be
consideration subject to allocation between the Advisor and the Subadvisor for
purposes of this Section 5(d).
(e)    Subadvisor shall not be entitled to any other compensation from Advisor
other than as set forth in this Section 5 (other than the reimbursement of
expenses in accordance with Section 6).
Section 6.    Expenses of Subadvisor.
(a)    Advisor shall reimburse Subadvisor for all expenses (the "Reimbursable
Expenses") actually incurred by Subadvisor on Advisor's or the REIT's behalf in
connection with the Services and which would be reimbursable under the Advisory
Agreement if incurred by Advisor; provided, however, that (i) the personnel
costs that shall be reimbursed to Subadvisor relating to MGM's involvement in
asset management activities shall not exceed $50,000 per quarter; and (ii)
notwithstanding anything to the contrary in this Agreement, Advisor shall have
no obligation to reimburse Subadvisor for Reimbursable Expenses unless and until
the REIT reimburses Advisor for such Reimbursable Expenses.
Section 7.    Asset Operating Committee; Investment Authority.     
(a)    Advisor and Subadvisor shall establish an asset operating committee (the
"Asset Operating Committee") consisting of up to six members, one of whom shall
be MGM and one of whom shall be appointed by the Advisor (the "Advisor
Designee"). MGM shall be the chairman of the Asset Operating Committee. The
initial Advisor Designee shall be Thomas E. Zacharias. The Advisor shall have
the right to remove and replace the Advisor Designee at the Advisor's sole
discretion. Additional members of the Asset Operating Committee and their
successors or replacements shall be proposed by the Subadvisor and shall be
appointed to the Asset Operating Committee, subject to the reasonable approval
of the Advisor. The Subadvisor may remove any member of the Asset Operating
Committee, other than the Advisor Designee (who can be removed and replaced
solely by the Advisor), subject to the reasonable approval of the Advisor. The
Asset Operating Committee shall have responsibility for evaluating and making
decisions with respect to any refinancing, disposition, sale, capital
expenditure and/or any other transaction involving an asset of the REIT if the
value of such transaction exceeds $10.0 million. Subadvisor shall have
responsibility for evaluating and making decisions with respect to any
refinancing, disposition, sale, capital expenditure and/or any other transaction
involving an asset of the REIT if the value of such transaction does not exceed
$10.0 million; provided, however, that Subadvisor shall notify Advisor as
promptly as reasonably practicable, after Subadvisor has determined to take any
such action.
(b)    MGM, in his capacity as the Chief Executive Officer of CWI 2, shall have
the authority to approve each acquisition of Lodging Facilities and Lodging
Loans by CWI 2, without the need for review and approval by the investment
committee responsible for approving CWI 2's investments, if the purchase price
and contemplated capital improvements for the acquired asset, and any series of
related acquisitions, do not exceed $10.0 million.
Section 8.    Confidentiality; Proprietary Information; Records.     
(a)    Each Party agrees not to disclose or permit the disclosure of any of the
terms of this Agreement or of any other confidential, non public or proprietary
information relating to the other Party, its Affiliates, the REIT's Assets or
business (collectively, "Confidential Information"), provided that such
disclosure may be made (i) to any Person who is a member, partner, officer,
director or employee of such Party or counsel to or accountants of such Party
solely for their use and on a need to know basis, provided that such Persons are
notified of the Party's confidentiality obligations hereunder, (ii) to lenders
and investors providing financing and/or capital to such Party, provided that
such lenders and investors are bound by written confidentiality agreements
containing restrictions substantially similar to those set forth herein; (iii)
with the prior consent of the other Party, (iv) subject to the next paragraph,
pursuant to a subpoena or order issued by a court, arbitrator or governmental
body, agency or official, but only to the extent required by such order or
subpoena, or (v) to any lender providing financing to the REIT, (vi) as
necessary or appropriate in connection with or to prevent the audit of the
accounts of any Party or to enable any Party, or any of their respective
Affiliates to comply with the disclosure and other requirements of any
governmental authority having jurisdiction over it. Notwithstanding the
foregoing, nothing herein shall prevent Subadvisor from disclosing investment
and portfolio data including investment names, locations, general descriptions,
strategies, dates of investments and performance but only to the extent
necessary to detail its experience to potential sources of debt and equity
capital and other business partners in connection with any activity not
constituting a breach of Section 4; provided, in each case, that the receiving
party agrees in writing to keep such information confidential on terms
substantially similar to those set forth herein. Confidential Information shall
not include information (i) known by such Party prior to the Effective Date;
(ii) which is at the time of receipt publicly known; (iii) which becomes
publicly known through no wrongful act of the Party; or (iv) that is received
from a third party not under an obligation to keep such information
confidential.
(b)    In the event that a Party shall receive a request to disclose any
Confidential Information under a subpoena or order, such Party shall (i)
promptly notify the other Party thereof, (ii) consult with the other Party on
the advisability of taking steps to resist or narrow such request; and (iii) if
disclosure is required or deemed advisable, reasonably cooperate with the other
Party in any attempt it may make to obtain an order or other assurance that
confidential treatment will be accorded the Confidential Information that is
disclosed.
(c)    No Party shall issue any press release or other public communication
about the formation or existence of the other Party without the express written
consent of the other Party; provided that a Party may make a press release to
the extent required to comply with the disclosure and other requirements of any
governmental authority having jurisdiction over it. Subadvisor shall not remove,
copy in any form or by any means, or electronically transmit from the premises
of Advisor or any of its Affiliates any material or property of Advisor or any
of its Affiliates, except as necessary to perform the Services.
(d)    Subadvisor shall maintain appropriate books and records relating to the
duties, functions and services to be performed under this Agreement, including,
without limitation, the Investments, and Subadvisor will cause the operating
agreements entered into by the REIT with the independent property operators of
the REIT's Investments to require the operators to keep books and records in a
manner sufficient to produce accounts in accordance with GAAP or such other
accounting method adopted by the REIT from time to time and such books and
records shall be accessible for inspection by representatives of Advisor at any
time during normal business hours upon three (3) Business Day's advance written
notice to Subadvisor; provided, that Advisor agrees to cause its representatives
to abide by the rules and regulations of Subadvisor and shall indemnify, defend
and hold Subadvisor harmless from and against any and all damages, Losses, costs
and expenses suffered or incurred, resulting from such inspections, by reason of
the gross negligence or willful misconduct of Advisor's representatives.
(e)    The provisions of this Section 8 were negotiated in good faith by the
Parties, and the parties hereto agree that such provisions are reasonable and
are not more restrictive than necessary to protect the legitimate interests of
the Parties. It is the intention of the Parties that if any restriction or
covenant contained herein is held to be for a length of time that is not
permitted by applicable law, or is any way construed to be too broad or to any
extent invalid, such provision shall not be construed to be null, void and of no
effect, but to the extent such provision would be valid or enforceable under
applicable law, a court of competent jurisdiction shall construe and interpret
or reform such provision to provide for a restriction or covenant having the
maximum time period and other provisions (not greater than those contained
herein) as shall be valid and enforceable under applicable law. The provisions
of Sections 8, 8(a), 8(b), 8(c), and 8(e) shall survive and continue in full
force and effect in accordance with its terms, notwithstanding any termination
of this Agreement, for a period of three (3) years following any such
termination.
Section 9.    Insurance.
(a)    Advisor shall procure and maintain at all times during the Term
directors' and officers' liability insurance for MGM and all other employees of
Subadvisor who are also officers and/or directors of the REIT providing coverage
in amounts and on terms customary for non-traded, public real estate companies
of a size similar to CWI 2. Advisor shall provide Subadvisor with certificates
evidencing such director's and officer's liability insurance and, from time to
time, as appropriate, shall provide Subadvisor with replacement certificates
following expiration or substitution of coverage.
(b)    Subadvisor shall procure and maintain at all times during the Term
"errors and omissions" insurance coverage, insurance coverage as is deemed
prudent or advisable by Subadvisor for gaps in and exclusions from the insurance
coverage provided in Section 9(a), and other insurance coverage at its own
expense which is customarily carried by asset and investment managers performing
functions similar to those of Subadvisor under this Agreement with respect to
assets similar to the Investments in an amount which is comparable to that
customarily maintained by other managers of similar assets as those to be
managed. Subadvisor shall provide Advisor with certificates evidencing such
"errors and omissions" insurance coverage and other insurance coverage and from
time to time, as appropriate, shall provide Advisor with replacement
certificates following expiration or substitution of coverage.


--------------------------------------------------------------------------------




Section 10.    Indemnification.
(a)    Subadvisor shall, to the full extent lawful, reimburse, indemnify and
hold harmless the Advisor Indemnitees, of and from any and all Losses in respect
of or to the extent arising from the gross negligence, malfeasance, fraud or
willful misconduct of the Subadvisor Indemnitees or from a breach by Subadvisor
of this Agreement.
(b)    Advisor shall, to the full extent lawful, reimburse, indemnify and hold
harmless the Subadvisor Indemnitees, of and from any and all Losses in respect
of or to the extent arising from the gross negligence, malfeasance, fraud or
willful misconduct of the Advisor Indemnitees or from a breach by Advisor of
this Agreement.
(c)    It shall be a condition to the effectiveness of this Agreement that MGM
and Subadvisor enter into indemnification agreements with the REIT in form and
substance substantially similar to the agreements attached hereto as Exhibit C
and Exhibit D, respectively.
Section 11.    Independent Subadvisor; No Joint Venture. The relationship
between the Parties is that of independent contractors solely as set forth
herein, and each Party shall be responsible only for its obligations as set
forth herein. Nothing in this Agreement shall be construed to make Advisor and
Subadvisor or their respective Affiliates, partners or joint venturers or impose
any liability as such on any of them.
Section 12.    Term; Termination. Subject to the execution and delivery hereof
by the Parties, this Agreement is effective on the Effective Date and shall
terminate on the earliest to occur of the following (the "Term"):
(a)    The termination of Carey Lodging Advisors, LLC as the advisor under the
Advisory Agreement for any reason;
(b)    Termination by either Party pursuant to Section 13; or
(c)    Termination by Advisor upon written notice of termination to Subadvisor
following a Change of Control of Subadvisor arising from the death or disability
of MGM.
Section 13.    Termination for Cause.
(a)    Advisor may terminate this Agreement upon written notice of termination
to Subadvisor if any of the following events (each a "Subadvisor Default") shall
occur in relation to Subadvisor or MGM:
(1)    the commission of an act of theft or embezzlement of money or property by
MGM against Advisor, the REIT, and/or their respective Affiliates, or other act
of fraud, gross negligence or willful misconduct by MGM resulting in injury to
the property, operations or reputation of Advisor, the REIT, and/or their
respective Affiliates;
(2)    a voluntary termination of this Agreement by Subadvisor prior to the
expiration of the Term, other than as a result of an Advisor Default;
(3)    a continuing material breach or default by Subadvisor shall occur with
respect to any term or provision of this Agreement or any representation or
warranty, which default or breach shall continue for a period of thirty (30)
days after written notice thereof, provided that if, within the thirty (30)
day-period following receipt of the written notice thereof, Subadvisor in good
faith commences to perform such obligation and cure such breach or default and
thereafter prosecutes to completion with diligence the curing thereof and cures
such breach or default within a reasonable time but in no event later than
ninety (90) days following receipt of such written notice, then such breach or
default shall not be deemed to be a Subadvisor Default.
(4)    a Change of Control of Subadvisor other than as a result of the death or
disability of MGM;
(5)    the conviction or indictment, or plea of guilty or "no contest" to, a
felony which results in injury to the property, operations or reputation of
Advisor, the REIT, and/or their respective Affiliates; and
(6)    a Bankruptcy Proceeding.
(b)    Subadvisor shall provide prompt written notice to Advisor of the
occurrence of any Subadvisor Default.
(c)    Subadvisor may terminate this Agreement effective upon written notice of
termination to Advisor if any of the following events (each an "Advisor
Default") shall occur in relation to Advisor:
(i)    A failure by Advisor to pay any amount due to Subadvisor hereunder within
10 business days after receipt by Advisor of written notice from Subadvisor that
such payment is past due;
(ii)    a continuing material breach or default by Advisor shall occur, with
respect to any term or provision of this Agreement or any representation or
warranty, which default or breach shall continue for a period of thirty (30)
days after written notice thereof, provided that if, within the thirty (30)
day-period following receipt of the written notice thereof, Advisor, in good
faith commences to perform such obligation and cure such breach or default and
thereafter prosecutes to completion with diligence the curing thereof and cures
such breach or default within a reasonable time but in no event later than
ninety (90) days following receipt of such written notice, then such breach or
default shall not be deemed to be an Advisor Default;
(iii)    a voluntary termination of the Advisory Agreement by Advisor without
cause or good reason;
(iv)    a Bankruptcy Proceeding involving Advisor;
(v)    any amendment or modification to the Advisory Agreement having a
disproportionately adverse effect on Subadvisor as compared to the effect on
Advisor;
(vi)    a voluntary termination of the Agreement by Advisor prior to the
expiration of the Term, other than as a result of a Subadvisor Default; or
(vii)    a Change of Control of Advisor.
(d)    Advisor shall provide prompt written notice to Subadvisor of the
occurrence of any Advisor Default.
Section 14.    Subadvisor Termination Option.
(a)    Following the occurrence of an Advisor Default, Subadvisor shall have the
option to terminate this Agreement and cause Advisor to pay Subadvisor the
Termination Payment as set forth in this Section 14. Such option may be
exercised by Subadvisor by giving Advisor written notice of termination (a
"Termination Notice") within six months following the occurrence of an Advisor
Default. The Termination Payment shall be paid within 30 days after the date of
delivery of the Termination Notice and the termination shall be effective as of
the time at which the Termination Payment is paid to the Subadvisor; provided,
however, that if in connection with the termination of this Agreement, an
Updated NAV or a Demand Fair Market Value (each as defined in the Special GP
Agreement) is required to be obtained, then (i) all amounts other than the
Special GP Payment (as defined below) owing to the Subadvisor through the
effective date of termination shall be paid within 30 days after the date of
delivery of the Termination Notice and the termination shall be effective as of
the time at which such amounts are paid to the Subadvisor; and (ii) the Special
GP Payment shall be paid on or before the date due as provided under the Special
GP Agreement, and if the Special GP Payment is not so delivered within such 30
day period, the Special GP Payment shall bear default interest from and
including the last day of such 30 day period to but excluding the date of
payment at an annual rate equal to 10.0%.
(b)    The "Termination Payment", shall be equal to the sum of all (i)
Subadvisory Base Fees earned but unpaid prior to the effective date of
termination of this Agreement, plus (ii) the amount of any Additional Payment
owing to the Subadvisor through the effective date of termination plus (iii) all
amounts due to Subadvisor under the Special GP Agreement (the "Special GP
Payment"). The Termination Payment shall be paid in cash.
(c)    In addition to the Termination Payment, Advisor shall pay to Subadvisor
all unpaid reimbursements of Reimbursable Expenses on or before the effective
date of termination.
(d)    This Section 14 shall survive termination of this Agreement.
Section 15.    Advisor Termination Option
(a)    Following the occurrence of a Subadvisor Default, Advisor shall have the
option to terminate this Agreement provided that Advisor shall pay to Subadvisor
the Termination Payment as set forth in this Section 15. Such option may be
exercised by Advisor by giving to Subadvisor a Termination Notice within six
months following the occurrence of a Subadvisor Default. The Termination Payment
shall be paid within 30 days after the date of delivery of the Termination
Notice and the termination shall be effective as of the time at which the
Termination Payment is paid to the Subadvisor; provided, however, that if in
connection with the termination of this Agreement, an Updated NAV or a Demand
Fair Market Value (each as defined in the Special GP Agreement) is required to
be obtained, then (i) all amounts other than the Special GP Payment shall be
paid within 30 days after the date of delivery of the Termination Notice and the
termination shall be effective as of the time at which such amounts are paid to
the Subadvisor; and (ii) the Special GP Payment, shall be paid on or before the
date due as provided under the Special GP Agreement, and if the Special GP
Payment is not so delivered within such 30 day period, the Special GP, and if
the Special GP Payment is not so delivered within such 30 day period, the
Special GP Payment shall bear default interest from and including the last day
of such 30 day period to but excluding the date of payment at an annual rate
equal to 10.0%.
(b)    The Termination Payment for purposes of this Section 15 shall be
calculated in the same manner as provided in Section 14 and shall be paid in
cash.
(c)    This Section 15 shall survive termination of this Agreement.
Section 16.    Action upon Termination.
(a)    Upon a termination of this Agreement pursuant to Section 12(a) or Section
12(c), Advisor shall pay over to Subadvisor (i) the Termination Payment,
(ii) all unpaid reimbursements of Reimbursable Expenses, if any, and (iii) 25%
of any termination fee paid by the REIT to Advisor under the Advisory Agreement,
if any. Such amounts shall be paid within 30 days after the date of the
occurrence of an event described in Section 12(a) or 12(c) and the termination
shall be effective as of the time at which such amounts are paid to the
Subadvisor; provided, however, that if in connection with the termination of
this Agreement, an Updated NAV or a Demand Fair Market Value (each as defined in
the Special GP Agreement) is required to be obtained, then (i) all amounts other
than the Special GP Payment shall be paid within 30 days after the date of the
occurrence of an event described in Section 12(a) or 12(c) and the termination
shall be effective as of the time at which such amounts are paid to the
Subadvisor; and (ii) the Special GP Payment shall be paid on or before the due
date as provided under the Special GP Agreement, and if the Special GP Payment
is not so delivered within such 30 day period, the Special GP Payment shall bear
default interest from and including the last day of such 30 day period to but
excluding the date of payment at an annual rate of 10.0%.
(b)    Upon any termination of this Agreement, Subadvisor shall as promptly as
practicable:
(i)    pay over to Advisor (or its designee) all money collected and held for
the account of Advisor, the REIT or any of their respective Affiliates pursuant
to this Agreement (if any);
(ii)    deliver to Advisor all property and documents of Advisor, the REIT or
any of their respective Affiliates then in the custody or subject to the control
of Subadvisor; and
(iii)    cooperate (at Advisor's sole cost and expense) with the transition of
the Services to any new subadvisor or management team engaged by Advisor, the
REIT or any of their respective Affiliates for a reasonable transition period
after the termination.
(c)    This Section 16 shall survive termination of this Agreement.
Section 17.    Bank Accounts; Release of Property upon Written Request.
Subadvisor agrees that any money or other property of Advisor, the REIT or any
of their respective Affiliates held by Subadvisor under this Agreement shall be
held by Subadvisor as custodian for Advisor, the REIT or any of their respective
Affiliates, and Subadvisor's records shall be appropriately marked to clearly
reflect the ownership of such money or other property by Advisor, the REIT or
any of their respective Affiliates, as applicable. Upon the receipt by
Subadvisor of a written request signed by Advisor requesting Subadvisor to
release to the applicable Person any such money or property, Subadvisor shall
promptly release such money to the applicable Person, but in no event later than
five (5) Business Days following such request. Subadvisor shall ensure that at
all times at least one individual designated by Advisor (which initially shall
be Mark J. DeCesaris) is included among the persons having signing authority
(e.g., rights of direction and withdrawal) in respect of each bank account in
which any of Advisor's or the REIT's funds are to be deposited and Subadvisor
shall not designate any other individual(s) with such authority other than Mark
J. DeCesaris unless each such individual has been approved by Advisor in
advance.
Section 18.    Assignment; Subcontractors. Subadvisor may retain third party
subcontractors to perform the Services; provided, however, that Subadvisor shall
remain primarily liable to Advisor for the performance of such Services.
Subadvisor shall not assign this Agreement unless such assignment is consented
to in writing by Advisor. Any such permitted assignment shall bind the assignee
under this Agreement in the same manner as Subadvisor is bound, and Subadvisor
shall be released from all liability hereunder accruing thereafter. In addition,
to the extent the assignment of this Agreement by Subadvisor is a complete
assignment of all of its rights and duties hereunder, the assignee shall execute
and deliver to Advisor a counterpart of this Agreement naming such assignee as
Subadvisor.
Section 19.    Representations and Warranties.
(a)    Subadvisor hereby represents and warrants to Advisor as follows:
(i)    There is no action, suit, proceeding, investigation or arbitration,
either at law or in equity, of or before any court or tribunal of any
jurisdiction or any governmental authority of any jurisdiction pending or, to
the knowledge of Subadvisor, threatened or proposed in any manner against
Subadvisor, or, to the knowledge of Subadvisor, any circumstances which could or
should reasonably form the basis of any such action, suit, proceeding,
investigation or arbitration.
(ii)    Subadvisor is duly organized, validly existing and in good standing
under the Laws of Illinois, has the limited liability company power to own its
assets and to transact the business in which it is now engaged and is duly
qualified as a foreign limited liability company and in good standing under the
Laws of each jurisdiction where its ownership or lease of property or the
conduct of its business requires such qualification, except for failures to be
so qualified, authorized or licensed that could not in the aggregate have a
material adverse effect on the business operations, assets or financial
condition of Subadvisor.
(iii)    Subadvisor has the limited liability company power and authority to
execute, deliver and perform this Agreement and all obligations required
hereunder and has taken all necessary action to authorize this Agreement on the
terms and conditions hereof and the execution, delivery and performance of this
Agreement and all obligations required hereunder. No consent of any other person
including, without limitation, shareholders or creditors of Subadvisor, and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by Subadvisor in connection with this Agreement or the execution,
delivery or performance of this Agreement and all obligations required
hereunder. This Agreement has been, and each instrument or document required
hereunder will be, executed and delivered by a duly authorized officer of
Subadvisor, and, when executed and delivered by the parties hereto, this
Agreement constitutes, and each instrument or document required hereunder when
executed and delivered hereunder will constitute, the valid and binding
obligation of Advisor enforceable against Subadvisor in accordance with its
terms.
(iv)    The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder will not violate any provision of
any existing Law binding on Subadvisor, or any order, judgment, award or decree
of any court, arbitrator or governmental authority binding on Subadvisor, or the
Governing Instruments of, or any securities issued by, Subadvisor or of any
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which Subadvisor is a party or by which Subadvisor or any of its
assets may be bound, the violation of which would have a material adverse effect
on the business operations, assets or financial condition of Subadvisor, and
will not result in, or require, the creation or imposition of any lien on any of
its property, assets or revenues pursuant to the provisions of any such
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking
(v)    Watermark Capital Partners, LLC owns, beneficially and of record, 100% of
the equity interests of Subadvisor and MGM owns, beneficially and of record, a
majority of the voting equity interests of Watermark Capital Partners, LLC and
Controls Watermark Capital Partners, LLC.
(b)    Advisor hereby represents and warrants to Subadvisor as follows:
(i)    There is no action, suit, proceeding, investigation or arbitration,
either at law or in equity, of or before any court or tribunal of any
jurisdiction or any governmental authority of any jurisdiction pending or, to
the knowledge of Advisor, threatened or proposed in any manner against Advisor,
or, to the knowledge of Advisor, any circumstances which could or should
reasonably form the basis of any such action, suit, proceeding, investigation or
arbitration.
(ii)    Advisor is duly formed, validly existing and in good standing under the
Laws of the State of Delaware, has the company power to own its assets and to
transact the business in which it is now engaged and is duly qualified to do
business and is in good standing under the Laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, except for failures to be so qualified, authorized or licensed
that could not in the aggregate have a material adverse effect on the business
operations, assets or financial condition of Advisor.
(iii)    Advisor has the limited liability company power and authority to
execute, deliver and perform this Agreement and all obligations required
hereunder and has taken all necessary limited liability company action to
authorize this Agreement on the terms and conditions hereof and the execution,
delivery and performance of this Agreement and all obligations required
hereunder. No consent of any other person including, without limitation, members
or creditors of Advisor, and no license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any governmental authority is required by Advisor in connection with this
Agreement or the execution, delivery or performance of this Agreement and all
obligations required hereunder. This Agreement has been, and each instrument or
document required hereunder will be, executed and delivered by a duly authorized
agent of Advisor, and, when executed and delivered by the parties, this
Agreement constitutes, and each instrument or document required hereunder when
executed and delivered hereunder will constitute, the valid and binding
obligation of Advisor enforceable against Advisor in accordance with its terms.
(iv)    The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder, will not violate any provision of
any existing Law binding on Advisor, or any order, judgment, award or decree of
any court, arbitrator or governmental authority binding on Advisor, or the
Governing Instruments of, or any securities issued by, Advisor or of any
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which Advisor is a party or by which Advisor or any of its assets
may be bound, the violation of which would have a material adverse effect on the
business operations, assets or financial condition of Advisor and its
Subsidiaries, taken as a whole, and will not result in, or require, the creation
or imposition of any lien on any of their respective property, assets or
revenues pursuant to the provisions of any such mortgage, indenture, lease,
contract or other agreement, instrument or undertaking.
(v)    A true and correct copy of the Advisory Agreement and the REIT's
Registration Statement on Form S-11 (No. 333-196681), with all amendments
thereto as of the Effective date, is attached hereto as Exhibits A and B,
respectively.
Section 20.    Additional Agreements of Advisor. In addition to all other
obligations of Advisor hereunder, Advisor agrees as follows:
(a)    Advisor shall perform all of its obligations under the Advisory Agreement
as required thereunder in conformity with the Performance Standard;
(b)    upon request, Advisor shall provide Subadvisor with all reports and other
information reasonably requested by Subadvisor or as may reasonably be necessary
to enable Subadvisor to discharge its obligations hereunder;
(c)    Advisor shall recommend and support MGM's nomination as the Chief
Executive Officer of CWI 2 and a voting member of CWI 2's Investment Committee;
and
(d)    Advisor shall use commercially reasonable best efforts to ensure that
requests for reimbursement by the REIT of all Reimbursable Expenses are
submitted promptly and shall diligently pursue the payment thereof by the REIT
in accordance with the Advisory Agreement.
Section 21.    Submission to Jurisdiction; Arbitration; Equitable Relief.
(a)    Subject to Section 21(b) and the last sentence of this Section 21(a), any
dispute, claim or controversy arising out of or relating to this Agreement or
the breach, termination, enforcement, interpretation or validity thereof,
including the determination of the scope or applicability of this agreement to
arbitrate, shall be determined by arbitration in New York City, New York, before
a panel of three (3) arbitrators. The arbitration shall be administered by JAMS
pursuant to its Comprehensive Arbitration Rules and Procedures or pursuant to
its Streamlined Arbitration Rules and Procedures, as determined by JAMS. The
arbitrators shall hear and determine the controversy in accordance with New York
law and upon the evidence produced at an arbitration hearing scheduled at the
request of any party. It is the intention of the Parties to avoid the expense
and delay that encumbers the normal litigation process, particularly with
respect to discovery matters. Absent the agreement of the Parties to the
arbitration to the contrary, the arbitrators shall permit only such discovery
(with appropriate conditions and limitations) as is necessary to enable the
hearing to proceed efficiently. The arbitrators shall have authority to grant
any form of appropriate relief, whether legal or equitable in nature, including
specific performance. The arbitrators shall be requested to render their
decision within thirty (30) days from the date the arbitration proceedings are
initiated, and a decision joined in by not less than two (2) of such arbitrators
shall be deemed to be the decision of the panel. Judgment on the award of the
arbitrators may be entered in any court having jurisdiction thereof.
(b)    Notwithstanding anything contained in Section 21(a), each Party reserves
the right to file with any court having jurisdiction an application for
temporary or preliminary injunctive relief, writ of attachment, writ of
possession, temporary protective order and/or appointment of a receiver on the
grounds that the arbitration award to which the applicant may be entitled may be
rendered ineffectual in the absence of such relief, but otherwise the Parties
hereby waive their respective right to seek other remedies in a court of law
(except as provided in the last sentence of Section 21(a)). Each Party agrees
that any such filing shall be made with any court having jurisdiction. In
addition, each Party acknowledges that monetary damages would be an insufficient
remedy to a Party for the other Party's breach of any obligation under Section 4
(Investment Opportunities; Right of First Offer) and Sections 8(b), (c) and (e)
(Confidentiality, Proprietary Information) of this Agreement and that such a
breach would cause irreparable harm to the applicable Party. Accordingly, if a
Party breaches any such obligation, the other Party shall be entitled to
temporary and permanent injunctive relief from any court or other legally
cognizable tribunal of competent jurisdiction, in addition to any other remedies
prescribed by law or in equity. If a Party seeks such injunctive relief, such
Party shall be obligated to prove only that the breaching Party violated one or
more covenants of such Sections. Each Party waives the obligation of the
applicable party to prove any other prerequisite to its entitlement to such
injunctive relief. This Section shall survive the termination of this Agreement.
(c)    Any arbitration hereunder may be consolidated by JAMS with the
arbitration of any other dispute arising out of or relating to the same subject
matter if the arbitrators determine that there are common issues of law or fact
creating the possibility of conflicting rulings.
(d)    The arbitrators shall not have the power to alter, amend, modify or
change any of the terms of this Agreement or to grant any remedy that is either
prohibited by the terms of this Agreement or unavailable in a court of law.
(e)    The costs of any arbitration pursuant to this Section 21 shall be funded
equally by the Parties when due, although the Parties shall bear their own
attorneys' fees and costs. The prevailing party in the arbitration shall be
repaid all of its costs and fees, including its reasonable attorneys' fees and
costs, within fifteen (15) days after receiving the results of the arbitration.
The arbitrators shall have the power both to determine the prevailing party and
to determine the amount of attorneys' fees and expenses to be awarded to the
prevailing party.
(f)    This Section shall survive the termination of this Agreement.
Section 22.    Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, sent by
overnight courier or sent by certified, registered or express mail, postage
prepaid. Any such notice shall be deemed given when so delivered or refused if
sent personally or by overnight courier or, if mailed, three days after the date
of deposit in the United States mail as follows:
(a)    If to Subadvisor:
CWA2, LLC
c/o Watermark Capital Partners, LLC
272 East Deerpath Road, Suite 320
Lake Forest, IL 60045
Attention: Michael G. Medzigian
With a copy to:
Law Offices of Michael W. Black
70 West Madison Street
Suite 3500
Chicago, Illinois 60602
Attention:
Michael W. Black, Esq.

(b)    If to Advisor:
Carey Lodging Advisors, LLC
c/o W.P. Carey Inc.
50 Rockefeller Plaza
New York, New York 10020
Attention: Head of Asset Management
Carey Lodging Advisors, LLC
c/o W.P. Carey Inc.
50 Rockefeller Plaza
New York, New York 10020
Attention: General Counsel
With copies to:
Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019-6131
Attention: Kathleen L. Werner, Esq.
A party may alter the contact information to which communications or copies are
to be sent by giving notice of such change of contact information in conformity
with the provisions of this Section 22 for the giving of notice.
Section 23.    Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
Law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
of this Agreement but this Agreement will be reformed, construed and enforced in
such jurisdiction (to preserve the original intention of the Parties to the
greatest extent possible) as if such invalid, illegal or unenforceable provision
had never been contained herein.
Section 24.    Entire Agreement. This Agreement, together with any Exhibits and
Schedules expressly contemplated hereby and attached hereto and any other
agreements, certificates and documents delivered in connection herewith or
otherwise in connection with the transactions contemplated hereby, contain the
entire agreement between or among any of the Parties with respect to the
transactions contemplated by this Agreement and supersede all prior agreements
or understandings (including all term sheets negotiated between the parties),
whether written or oral, between or among any of the parties with respect to the
subject matter hereof. Each of the Parties acknowledges that in entering into
this Agreement, it has not relied on any oral or written representation,
warranty or other assurance (except as expressly provided for or referred to in
this Agreement) and waives all rights and remedies which might otherwise be
available in respect thereof, except that nothing in this Agreement shall limit
or exclude any liability of a Party for fraud.
Section 25.    Amendments and Waivers. This Agreement may not be amended,
modified, altered or supplemented other than by means of a written instrument
duly executed and delivered by the Parties in accordance with Section 22. No
waiver of any provision of, or consent or approval required by, this Agreement,
nor any consent to or approval of any departure herefrom, shall be effective
unless it is in writing and signed by the Party against whom enforcement of any
such waiver, consent or approval is sought. Such waiver, consent or approval
shall be effective only in the specific instance and for the purpose for which
given. Neither the failure of either Party to enforce, nor the delay of either
Party in enforcing, any condition, provision or part of this Agreement at any
time shall be construed as a waiver of that condition, provision or part or
forfeit any rights to future enforcement thereof. No action taken pursuant to
this Agreement, including any investigation by or on behalf of either Party
hereto, shall be deemed to constitute a waiver by the Party taking action of
compliance by the other party with any representation, warranty, covenant or
agreement contained herein.
Section 26.    Assignments. Advisor may assign this Agreement to any of its
Affiliates in whole or in part. Except as provided in this Section and in
Section 18, neither Party may assign its rights or delegate its obligations
under this Agreement without the prior consent of the other Party.
Section 27.    Cumulative Rights. Except as expressly provided herein, the
Parties' respective rights under the various provisions of this Agreement shall
be construed as cumulative, and no one of them is exclusive of the other or
exclusive of any rights allowed by applicable Law.
Section 28.    Governing Law. This Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction
Section 29.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto delivered to
the other parties. This Agreement may be executed by any party by the delivery
by such party by facsimile or other electronic transmission of a copy of the
signature page of this Agreement duly executed by such party . Any copy of this
Agreement so executed by facsimile or other electronic transmission shall be
deemed to be an originally executed copy of this Agreement.
Section 30.    Construction. Except where the context otherwise requires,
wherever used, (1) the singular includes the plural and the plural includes the
singular; (2) the use of any gender shall be applicable to all genders; (3) the
word "or" is used in the inclusive sense (and/or); (4) the term or symbol
"Dollar," "dollar," "USD" and "$" shall mean the legal currency of the United
States of America and (5) the words "include" and "including", and variations
thereof shall not be deemed to be terms of limitation, but rather shall be
deemed to be followed by the terms "without limitation". The headings of this
Agreement are for convenience of reference only and in no way define, describe,
extend or limit the scope or intent of this Agreement or the intent of any
provision contained in this Agreement. The language of this Agreement shall be
deemed to be the language mutually chosen by the parties and no rule of strict
construction shall be applied against either Party hereto.
Section 31.    Survival. The respective rights and obligations of the Parties
hereunder, including, without limitation, Section 4 (Investment Opportunities;
Right of First Offer), Section 8 (Confidentiality, Proprietary Information),
Section 10 (Indemnification), Section 14 (Subadvisor Termination Option),
Section 15 (Advisor Termination Option), and Section 16 (Action Upon
Termination), Section 21 (Submission to Jurisdiction; Arbitration) shall survive
the termination or expiration of this Agreement in accordance with the terms
hereof.
Section 32.    No Third Party Beneficiaries. Except for the indemnification
obligations set forth in Section 10, this Agreement is for the sole benefit of
the Parties and their successors and permitted assigns and not for the benefit
of any third party.
[Signature pages begin on the following page]


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.
ADVISOR:
CAREY LODGING ADVISORS, LLC
By: CAREY ASSET MANAGEMENT CORP.,
as sole member
By: /s/ Thomas E. Zacharias
Name: Thomas E. Zacharias
Title: Chief Operating Officer
SUBADVISOR:
CWA2, LLC
By:
Watermark Capital Partners, LLC,
its Managing Member

By: /s/ Michael G. Medzigian
Michael G. Medzigian


--------------------------------------------------------------------------------




EXHIBIT A
ADVISORY AGREEMENT



750444-4-33-v0.5
750444-4-33-v0.5
750444-4-33-v0.5




--------------------------------------------------------------------------------




EXHIBIT B
FORM S-11



750444-4-33-v0.5
750444-4-33-v0.5
750444-4-33-v0.5




--------------------------------------------------------------------------------




EXHIBIT C
MGM INDEMNIFICATION AGREEMENT



750444-4-33-v0.5
750444-4-33-v0.5
750444-4-33-v0.5




--------------------------------------------------------------------------------




EXHIBIT D
SUBADVISOR INDEMNIFICATION AGREEMENT

750444-4-33-v0.5
750444-4-33-v0.5
750444-4-33-v0.5


